Appeal by defendant from a judgment of the former County Court, Kings County, entered June 18,1962 after a hearing', resentencing him to serve a term of 15 to 30 years, after having been convicted on April 6, 1944 of robbery in the first degree and having been sentenced originally to serve a similar term. The resentenee was imposed pursuant to an order of the Supreme Court, Dutchess County, dated June 8, 1960, on the ground that the original sentence was invalid for failure to comply with section 480 of the Code of Criminal Procedure. Judgment of June 18, 1962, resentencing the defendant, affirmed. Under the circumstances of this case, the delay between the order of resentenee on June 8, 1960 and the imposition of the resentenee on Juno 18, 1962, was not unduly long or unreasonable (People ex rel. Gassone v. Fay, IS A D 2d 1095). Whatever delay ensued was occasioned by the proceedings initiated by the defendant himself subsequent to the order for resentenee. The alleged error committed at the trial in 1944 with respect to the question relating to the jury taking the exhibits to the jury room is not available on an appeal from a resentenee (People v. Fa-ucetta, 301 N. Y. 758; People v. Williams, 6 N Y 2d 193), especially where the defendant had appealed from the original judgment of conviction (People v. Ghirco, 269 App. Div. 694). Beldoek, P. J., Ug'hetta, Christ, Hill and Raibin, JJ., concur.